Title: To George Washington from Gouverneur Morris, 26 August 1782
From: Morris, Gouverneur
To: Washington, George


                  
                     Sir.
                     Philadelphia 26th Augst 1782.
                  
                  I received your Excellency’s Favor of the eighteenth Instant last Evening.  I pray you to accept my most grateful Acknowledgements for this mark of Approbation and Confidence.  As the Enemy appear to be desirous of doing Justice the Meeting about to take Place will I trust be under better Auspices than the former.  It may perhaps be successful.  Nothing would give me greater Pleasure than to comply with your Excellency’s Wishes, but the Situation of things here will not permit of it.  I must therefore pray your Excuse.  I am Sir, with perfect Esteem & Respect your Excellency’s most obedient & humble Servant
                  
                     Gouv. Morris
                  
               